TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2014



                                     NO. 03-13-00110-CV


                                   Mary L. Carter, Appellant

                                                v.

                                  Gwendolyn Glenn, Appellee




          APPEAL FROM 169TH DISTRICT COURT OF BELL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
          REVERSED AND RENDERED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on November 15, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and renders a take-

nothing judgment in Carter’s favor. Glenn shall pay all costs relating to this appeal, both in this

Court and the court below.